Case 2:17-cv-05236-AB-E Document 82 Filed 09/03/20 Page 1 of 2 Page ID #:959



1
2
                                                                                 JS-6
3
4
5
6
7
8
9                          UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12
                                                CASE NO.: 2:17-CV-05236-AB-E
13
     DENNIS TODD ROGERS, JR., et al.
14                                              (PROPOSED) ORDER GRANTING
              Plaintiffs,
15       vs.                                    DISMISAL OF THE ENTIRE
                                                ACTION PURSUANT TO FRCP
16                                              41(a)(1)
     COUNTY OF LOS ANGELES, et al
17
                                Defendants.
18
19
20
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
21
     pursuant to the parties’ Stipulation (Dkt. No. 81) and Federal Rule of Civil
22
     Procedure 41(a)(2), the above-entitled action is hereby DISMISSED in its entirety,
23
     with prejudice, as against all Defendants including their past, present, and future
24
     officers,   supervisors,   directors,   attorneys,   employees,   agents,    employees,
25
     subordinates, predecessors, successors-in-interest, assigns, and all other persons,
26
     firms, or corporations with whom any Defendants are now, have been, or may
27
     hereafter be affiliated.
28
                                                -1-
                  (PROPOSED) ORDER DISMISSING THE ENTIRE ACTION WITH PREJUDICE
Case 2:17-cv-05236-AB-E Document 82 Filed 09/03/20 Page 2 of 2 Page ID #:960



1          IT IS FURTHER ORDERED that each party waives all claims for
2    attorneys’ fees and costs under 42 U.S.C. § 1988, and any other provision of law.
3          IT IS SO ORDERED.
4
5    DATED: September 3, 2020              __________________________________
6                                          HONORABLE ANDRÈ BIROTTE JR.
                                           UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
                (PROPOSED) ORDER: DISMISSING THE ENTIRE ACTION WITH PREJUDICE
